Per Curiam:

This is an appeal by the petitioner in a proceeding instituted pursuant to K. S. A. 60-1507 from an order of the sentencing court dismissing the petition without a hearing and without appointing counsel for the petitioner.
The petitioner’s original conviction in November, 1963, for the offenses of kidnapping in the first degree and forcible rape was affirmed on appeal in State v. Kinnell, 197 Kan. 456, 419 P. 2d 870.
The motion here presented is the petitioner’s fourth attack upon his sentence under 60-1507, supra. His first motion was dismissed because his direct appeal to this Court was still pending. His second was dismissed by the trial court and no appeal was taken. A third motion was filed in 1968 and again denied. On appeal it was affirmed in Kinnell v. State, 205 Kan. 445, 469 P. 2d 348.
The trial court in its memorandum noted the petitioner had filed at least fifteen petitions for writs of habeas corpus and other relief in the federal courts.
The motion presently asserted by the petitioner to vacate his sentence under 60-1507, supra, is an abuse of remedy and was properly dismissed. (Robinson v. State, 209 Kan. 667, 498 P. 2d 35.)
The judgment of the lower court dismissing the proceeding is affirmed.